Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter
	Claims 20-39 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 20-28, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first interlock located at a first end of the conductive member and positioned within the curved portion; and a second interlock located at a second end of the conductive member and positioned within the curved portion; a first insulating member coupled to the first interlock and defining a second portion of the external surface; and a second insulating member coupled to the second interlock and defining a third portion of the external surface " in combination with the remaining limitations of the claim 20. 
Regarding claims 29-34, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first interlock located at a first end of the conductive member and positioned within the curved portion; and a second interlock located at a second end of the conductive member and positioned within the curved portion; a first insulating member coupled to the first interlock and defining a second portion of the external surface; and a second insulating member coupled to the second interlock and defining a third portion of the external surface " in combination with the remaining limitations of the claim 29. 
Regarding claims 35-39, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first segment defining an outer surface of the portable electronic device having a curved portion; 4Attorney Docket No. P10548USC4 a first coupling feature; and a second coupling feature, positioned in the curved portion; and an insulating member coupled to the conductive member and defining a second segment of the outer surface." in combination with the remaining limitations of the claim 35. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Golko et al. (US 2012/0157175 A1) Lee (US 2009/0280316 A1) and Lee et al. (US 2009/0265915 A1)
Golko discloses a dielectric member in a outer surface of a portable device.
Lee discloses a joining structure of a molded device.
Lee discloses a molded cover part of a casing.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a first interlock located at a first end of the conductive member and positioned within the curved portion; and a second interlock located at a second end of the conductive member and positioned within the curved portion; a first insulating member coupled to the first interlock and defining a second portion of the external surface; and a second insulating member coupled to the second interlock and defining a third portion of the external surface " in combination with the remaining limitations of the claim 20.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " a first interlock located at a first end of the conductive member and positioned within the curved portion; and a second interlock located at a second end of the conductive member and positioned within the curved portion; a first insulating member coupled to the first interlock and defining a second portion of the external surface; and a second insulating member coupled to the second interlock and defining a third portion of the external surface " in combination with the remaining limitations of the claim 29.

None of the references, alone or in combination, teach all of the limitations for theclaims including: " a first segment defining an outer surface of the portable electronic device having a curved portion; 4Attorney Docket No. P10548USC4 a first coupling feature; and a second coupling feature, positioned in the curved portion; and an insulating member coupled to the conductive member and defining a second segment of the outer surface." in combination with the remaining limitations of the claim 35.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848